Citation Nr: 1453583	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-12 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disease, to include as secondary to service-connected Reiter's syndrome.

2.  Entitlement to service connection for a bilateral ear disability, to include ear infections, to include as secondary to service-connected Reiter's syndrome.

3.  Entitlement to an initial compensable rating for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1974.

These matters initially came before the Board of Veterans' Appeals (Board) from January 2010 and July 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a May 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In June 2014, the Board remanded these matters for further development and issuance of a statement of the case with respect to the higher initial rating issue now before the Board.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current skin disease and a current bilateral ear disability and that these disabilities had their onset in service and have continued in the years since that time.  In the alternative, he contends that the claimed disabilities are related to his service-connected Reiter's syndrome.  

VA skin examinations were conducted in December 2009 and June 2012 and the Veteran was diagnosed as having mild epidermotropic infiltrate without atypia, chronic dermatitis, and polychondritis.  Opinions were provided in December 2009, July and November 2012, and January 2013 as to whether the diagnosed mild epidermotropic infiltrate without atypia was directly related to service and whether the diagnosed skin diseases were caused or aggravated by the service-connected Reiter's syndrome.  One of the November 2012 opinions indicates that it was likely ("as likely as not") that the diagnosed polychondritis was "due to [the Veteran's] inflammatory state."  However, this opinion is not accompanied by any specific rationale and it is unclear as to whether the term "inflammatory state" is in reference to the Veteran's Reiter's syndrome.  The remaining opinions which address the claimed relationship between the Veteran's skin disease and his Reiter's syndrome primarily discuss the diagnosed mild epidermotropic infiltrate without atypia and dermatitis and do not address the diagnosed polychondritis.  Also, no opinions have been provided as to whether the dermatitis and polychondritis are directly related to service.

With respect to the claimed bilateral ear disability, opinions have only been provided as to whether the Veteran's diagnosed ear infections are related to the service-connected Reiter's syndrome.  Despite his assertion that there has been a continuity of ear symptomatology in the years since service, there have been no opinions provided as to whether his bilateral ear disability is directly related to service.

Hence, new VA examinations are necessary to obtain opinions as to the etiology of the claimed skin disease and bilateral ear disability.
As for the appeal for a higher initial rating for Reiter's syndrome, the Veteran contends that the disability has caused impairment of several joints.  Such joints include, but are not limited to, the low back, hips, shoulders, and neck.  VA examinations were conducted in June 2012 to assess the nature and severity of any back, hip, neck, and shoulder disabilities and diagnoses of Reiter's syndrome were provided for the back, hips, and neck.  In July 2012, the VA physician assistant who conducted the June 2012 examinations opined that it was not likely ("less likely as not") that the Veteran's shoulder and hip problems were due to or aggravated by Reiter's syndrome.  She reasoned that high sensitivity C-reactive protein testing was negative in 2011 and that it was likely that the Reiter's syndrome was inactive.

A VA examination was again conducted in July 2014 to assess the severity of the service-connected Reiter's syndrome, however the only joints that were identified as being affected were the sacroiliac joints.  Despite the fact that the report of the June 2012 VA neck examination included a diagnosis of Reiter's syndrome and no opinion has otherwise been provided to indicate that the Veteran's neck problems are not related to Reiter's syndrome, the July 2014 VA examination report did not include any findings pertinent to the cervical spine or otherwise comment on whether a relationship exists between the neck symptoms and the service-connected Reiter's syndrome.  In addition, the July 2014 examination primarily focused on the thoracolumbar spine and only provided minimal information (i.e. ranges of motion) pertinent to the hips.  Thus, a remand is also necessary to afford the Veteran a new VA examination to fully assess the severity of the service-connected Reiter's syndrome and the extent of its joint involvement.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the adjudicator to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of the June 2012 VA skin examination, the Veteran's testimony during the May 2013 hearing, and September and October 2013 letters from the St. Cloud VA Health Care System appear to indicate that the Veteran received VA treatment for his claimed disabilities in June 2012, January and October 2013, and February 2014.  The most recent VA treatment records in the claims file are contained in the St. Cloud Vista electronic records system and are dated from July to November 2009, from June 2010 to December 2011, and in March 2014.  There are no additional treatment records included among the Veteran's paperless records.  

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a skin disease, an ear disability, and Reiter's syndrome and its residuals contained in the St. Cloud Vista electronic records system and dated from November 2009 through June 2010 and from December 2011 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current skin disease.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current skin disease identified (i.e. any skin disease diagnosed since October 2009 including, but not limited to, mild epidermotropic infiltrate without atypia, chronic dermatitis, and polychondritis), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset during service, is related to the Veteran's skin problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current skin disease was caused (in whole or in part) by the Veteran's service-connected Reiter's syndrome?

(c)  Is it at least as likely as not (50 percent probability or more) that the current skin disease was aggravated (made chronically worse) by the Veteran's service-connected Reiter's syndrome?

If a current skin disease was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all skin diseases diagnosed since October 2009 (including, but not limited to, mild epidermotropic infiltrate without atypia, chronic dermatitis, and polychondritis), all instances of treatment for skin problems in the Veteran's service treatment records (including the November 1972 treatment for left forehead and orbital cellulitis), and the Veteran's reports of a continuity of skin symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current bilateral ear disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current ear disability identified (i.e. any ear disability diagnosed since November 2008), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current ear disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current ear disability was caused (in whole or in part) by the Veteran's service-connected Reiter's syndrome?

(c)  Is it at least as likely as not (50 percent probability or more) that the current ear disability was aggravated (made chronically worse) by the Veteran's service-connected Reiter's syndrome?

If a current ear disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all ear disabilities diagnosed since November 2008 and the Veteran's reports of a continuity of ear symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for ear problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ shall contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his Reiter's syndrome.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  (The examination shall nevertheless be scheduled.)

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the severity and extent of all symptoms associated with the Veteran's Reiter's syndrome, to include whether the disease is active or inactive, the number of exacerbations per year, the number of incapacitating episodes per year, the extent to which symptoms cause impairment of health (i.e., definite impairment, severe impairment, or total incapacitation), and whether there is any associated weight loss or anemia.

The examiner shall also identify all joints affected by the Reiter's syndrome and specifically indicate whether the Veteran's neck, back, hip, shoulder, and any other reported joint problems are part of his Reiter's syndrome.  

With respect to each joint affected by Reiter's syndrome, the examiner shall report all appropriate ranges of joint motion. 

The examiner shall also specifically answer the following question with respect to all appropriate ranges of joint motion:

What is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also specify any nerves affected by the service-connected Reiter's syndrome and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia involving the upper and/or lower extremities.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his Reiter's syndrome.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



